In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0024V
                                        UNPUBLISHED


    PAOSHOUA VUE,                                           Chief Special Master Corcoran

                        Petitioner,                         Filed: June 1, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.

Catherine Elizabeth Stolar, U.S. Department of Justice, Washington, DC, for
respondent.

                                   RULING ON ENTITLEMENT 1

       On January 8, 2020, Paoshoua Vue filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that her receipt of an influenza (“flu”) vaccination on
October 26, 2018 caused her to develop a shoulder injury related to vaccine
administration (SIRVA). Petition at 1, 4. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On May 28, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent agrees that Petitioner had no history of pain, inflammation, or

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
dysfunction of the affected shoulder prior to vaccination; that Petitioner more likely than
not suffered the onset of pain within 48 hours of vaccine administration; that Petitioner’s
pain and reduced range of motion were limited to the shoulder in which the vaccine was
administered; and that there is no other condition or abnormality present that would
explain Petitioner’s symptoms. Id. at 8-9. Respondent further agrees that Petitioner
received her vaccination in the United States and that Petitioner suffered the residual
effects of her injury for more than six months after vaccine administration. Id. at 9.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2